IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT

THOMAS WASHAM                    : No. 33 EAP 2017
                                 :
          v.                     :
                                 :
THOMAS WASHAM $4,458,000.00      :
PROPERTY RECEIPT #7015 3430 0000 :
2068 2452                        :
                                 :
APPEAL OF: THOMAS WASHAM         :
                                 :
                                 :


                                    ORDER


PER CURIAM


     AND NOW, this 27th day of December, 2017, the Notice of Appeal is quashed.